Title: To Thomas Jefferson from Charles Buxton, 22 July 1805
From: Buxton, Charles
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York July 22nd. 1805
                  
                  From an observation contained in your favour of the 13th. Inst. I have thought of a method whereby the object of obtaining fresh water at Sea, may probably be more easily familiarized, than by applying the plan formerly conveyed—By recurring to the appendix to Dr Lind’s book on Hot Climates see from page 305—(fourth Edition) and Dr Watson’s Chemistry Vol. 2nd. page 162 (fifth Edition) I think it possible you may be of opinion, that the enclosed plan, contains every advantage desireable, even perhaps to the preclusion of the necessity of taking water to Sea; & should my ideas prove correct, on this truly important subject, I shall at least enjoy the happiness of contributing my mite, to the amelioration of the distresses of seamen—
                  It would afford me much gratification, could I have tested the apparatus by experiment; but my several essays in 98—having expended more than $1000, deters me from trying more experiments at this time, especially as my resources cannot bear the time & labour required in perfecting the pursuit, by the expensive routine of experience; altho’ fully persuaded this useful object is obtainable
                  Drawing 1st. fig. 1st. Front view of the common Caboose B. the Oven A A A, A cast iron Kettle with two partitions, constituting three boilers—
                  fig. 2nd. Back of þ same Caboose, shewing the three boilers or Kettles—
                  Drawing 2nd. The back part of a Caboose suggested as the improvement in contemplation—
                  A A large cast iron Kettle 3 or 4 Inches higher & about 12 or 16 inches longer than the common ones, on which is soldered the plate H—At the appertures B’s the boilers or Kettles are soldered—The C’s are appertures in the plate H opening to the surface of the water contained in A.—consequently the Boilers B’s are placed in a water bath. F shews how the contents of the vessel A may be enlarged or modified according to the magnitude of the Caboose or the fancy of the artist—G A cover & pipe—One of which to be applied to each of the appertures C’s and to the boilers B’s—The pipe of each to be adjusted to the mouth pieces of the tube D, which tube at O to be introduced into the worm of the cooler as in common distillation The Cooler may have A tube fixed so as to unite with the tube E as in fig. 1 & 2 and No. 2 of the Drawings already transmitted; and the same principle will apply of supporting the surfaces of the water at an equal level in the vessel A and the cooler or worm tub—Step cocks or stoppers are evidently necessary for the mouth pieces that are not in use—
                  I will be glad to learn your opinion of the enclosed, & to be made acquainted with such objections as may arise (if any) that they may be removed—
                  I have the honor of subscribing myself with Esteem Your Obt Sevt
                  
                     Chas Buxton 
                     
                  
               